MEMORANDUM OPINION
No. 04-07-00097-CV
IN RE Eileen C. RAWITZ
Original Mandamus Proceeding (1)



PER CURIAM


Sitting: Alma L. López, Chief Justice
  Karen Angelini , Justice
  Rebecca Simmons , Justice


Delivered and Filed: February 14, 2007


PETITION FOR WRIT OF MANDAMUS DENIED
 The court has considered relator's petition for writ of mandamus and motion for emergency stay.  The court is of the
opinion that relief should be denied.  Accordingly, relator's petition for writ of mandamus and motion for emergency stay
are denied.  See Tex. R. App. P. 52.8(a).  Relator shall pay all costs incurred in this proceeding.
       PER CURIAM
1.  This proceeding arises out of Cause No. 2002-CI-09364 , styled In the Matter of the Marriage of Eileen C. Rawitz and
John T. Jennings, pending in the 45th Judicial District Court, Bexar County, Texas , and Cause No. 2005-CI-11018, styled
Eileen C. Rawitz v. Christina Molitor and Christina Molitor, P.C., pending in the 224th Judicial District Court, Bexar
County, Texas, the Honorable Joe F. Brown, Jr. presiding.